Title: To Thomas Jefferson from William Judd, 14 December 1801
From: Judd, William
To: Jefferson, Thomas


          
            Sir
            Farmington in Connecticut Decr. 14th 1801
          
          I was born and Educated in the State of Connecticut, I have served my Country as an Officer in the Late revolutionary Warr, I am by profession an attorney and Counsellor at Law, I have seen the whole of the late revolution & the strugles of my Country for Independance, have Never withdrawn my Aid
          The best part of my life is past, I was born July 10th 1743, I Love my Country its Constitution & Government—& because I differ in Politics & am an Advocate for the equal rights of Man, I can have expectations from my Native State, I still possess my Powers of mind unimpared, and Should gratefully Accept any Appointment under the General Government, that is honourable, & that will ensure a competency to ease down the Evening of Life
          a professional imployment would best Accord with my Wishes—Habituated to command have the Vanity to beleive I might beneficially Administer some Government in the Gift of the President if any are Vacant, or fill a place in the Judiciary—This Communication from a Stranger may possebly be considered rude by some but that frankness which becomes a Republican I presume will not be considered as disrespectfull by the President of these States; for republican Integrety scorns Adulation—I hope and beleive I shall be pardoned while I feel & express, the frankness of A Soldier and the dignety of A Citizen, determined to be free dutifull and Obedient—My Person my Character & Talents are fully known to my friend Mr. Granger Post Master General, Ephraim Kirby Esqr. Supervisor of Connecticut and to all the Republican Citizens of Connecticut—I fear no Scrutiny If the president in his goodness should in any degree favour my Wishes Any communication to the Post Master General will I fancy reach me without delay—
          I have the honour to be with high Consideration Your Excellencys most Obedt. & very humble Servant
          
            William Judd
          
        